DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 12/09/2021. Specifically the prior art does not teach the claims where a vacuum pump is connected to the storage tank, and wherein a reduced pressure air layer is formed above the liquid surface in the storage tank by the vacuum pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        12/22/2021